Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
In Applicant’s Response dated 07 April 2022, Applicant has amended claims 1 and 7, cancelled claim 6, added claims 14 and 15, and argued against all rejections put forth in the Non-Final Office Action dated 19 January 2022.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase “…one of the plurality of list entries displayed a foreground of the display area…” in Lines 3-4 should be amended to read – …one of the plurality of list entries displayed in a foreground of the display area… – because it appears to be a typographical error.  
Appropriate correction is required.

Claim 7 is objected to because of the following informalities: 
The phrase “…one of the plurality of list entries displayed a foreground of the display area…” in Lines 4-5 should be amended to read – …one of the plurality of list entries displayed in a foreground of the display area… – because it appears to be a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 8, 10, 12, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ostojic et al., U.S. Patent Publication Number 2007/0028270 A1 in view of Vronay et al., U.S. Patent Publication Number 2006/0048076 A1 and further in view of Williams, George Edward, U.S. Patent Publication Number 2010/0001960 A1.

Claim 1:
Ostojic discloses a method for displaying information, comprising: 
displaying, on a display area, a portion of a list including a plurality of list entries (see Figure 7 – Ostojic discloses this limitation in that the display area displays a portion of the media list.): 
changing the displayed portion of the list (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist).) by a first operator action of a user (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist.); 
consecutively running through the entries of the list by the first operator action (see Paragraph 0067, Lines 4-7 – Ostojic discloses this limitation in that each of the songs which are available on an album may be selected through vertical navigation .); and 
skipping multiple list entries by a second operator action including steering a movement of a list entry in a second direction different from the first direction (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, to move the entire body of the list, the user navigates left/right.), to reach a list entry that is not included in the displayed portion of the list entries displayed while performing the second operator action (see Paragraph 0067, Lines 2-4 – Ostojic discloses this limitation in that a media UI configured as a music library enables a user to navigate through a collection of songs using left/right navigation.  Also see Paragraph 0067, Lines 4-7 – Ostojic discloses this limitation in that the media UI provides global navigation between artists horizontally such that a user may move through the entire body of artists using left/right navigation.).
Ostojic fails to expressly disclose:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action;
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction;
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action; 
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action; 
wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring or (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring or (b) the virtual ring section are rotated in carousel-like fashion by the first operator action; and
wherein the one of the displayed list entries is activated and is magnified in the display area after remaining in the foreground for a particular time interval.
Vronay teaches:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action (see Paragraph 0038 – Vronay teaches this limitation in that the user may spin the carousel until a single bin having desired information is displayed in the front (foreground) of the carousel.);
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction (see Paragraph 0083 – Vronay teaches this limitation in that a user may use a mouse when and/or arrow keys to trigger a step spin, in which the user spins the carousel one bin at a time, clockwise or counter-clockwise.);
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action (see Paragraphs 0079 and 0083 – Vronay teaches this limitation in that performing a step spin causes the adjacent bin to be relocated to the front (foreground) of the carousel.); 
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action (see Figure 3 and Paragraph 0079-0081 – Vronay teaches this limitation in that by selecting a bin, the carousel will rotate to display said selection in the foreground position of the carousel. In some cases, bins may be consolidated into a “clipping area” in which the bins are in the background and are hidden from view. By selection of the clipping area, the bins previously hidden may be displayed may be displayed in the foreground position of the carousel.); 
wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring or (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring or (b) the virtual ring section are rotated in carousel-like fashion by the first operator action (see Paragraph 0029 – Vronay teaches this limitation in that a carousel may be utilized to display a variety of items while optimizing use of a display area. Also see Figure 2 – Vronay teaches this limitation in that items displayed in the “front” of the carousel are displayed larger than items displayed in the “back” of the carousel, to create a perspective effect.) ; and
wherein the one of the displayed list entries is activated and is magnified in the display area after remaining in the foreground for a particular time interval (see Figure 3 – Vronay teaches this limitation in that when a bin is scrolled to the front of the carousel, it is enlarged in comparison to the adjacent bins. Also see Paragraph 0063 – Vronay teaches this limitation in that when a user selects a bin, it may be expanded to show additional information.).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, disclosed in Ostojic, to include:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action;
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction;
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action; 
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action; 
wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring or (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring or (b) the virtual ring section are rotated in carousel-like fashion by the first operator action; and
wherein the one of the displayed list entries is activated and is magnified in the display area after remaining in the foreground for a particular time interval.
for the purpose of manipulating large amounts of items in a limited display area (see Paragraph 0008). Further, Ostojic and Vronay are both concerned with graphical manipulation of collections of items.
The combination of Ostojic and Vronay fails to expressly teach:
wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area, and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed; and
after the particular time interval the displayed list entries other than the one of the displayed list entries vanish until only the one of the displayed list entries is displayed.
Williams teaches:
wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area (see Paragraph 0026 – Williams teaches this limitation in that the user may provide directional inputs in the form of gestures (e.g., movement of a finger or stylus with respect to a touchpad or touch screen).), and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed (see Paragraph 0015, Lines 5-10 -- Williams teaches this limitation in that pressing/selecting the icon may have the typical result of tuning the channel for display to the user.  Additionally, however, directional movements (e.g., upward or downward inputs applied to the directional input device) may be applied); and
after the particular time interval the displayed list entries other than the one of the displayed list entries vanish until only the one of the displayed list entries is displayed (see Paragraph 0029 – Williams teaches this limitation in that upon movement of the carousel, the interface my present a single object (all other displayed list entries are no longer displayed).).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include:
wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area, and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed; and
after the particular time interval the displayed list entries other than the one of the displayed list entries vanish until only the one of the displayed list entries is displayed 
for the purpose of providing other functions or features associated with an object (see Paragraph 0015, Lines 7-10). 

Claim 2:
The combination of Ostojic, Vronay, and Williams teaches the method according to claim 1, wherein the entries of each class are sorted alphabetically when displayed on the display area (see Paragraph 0099 and Figure 16 – Ostojic discloses this limitation in that the albums are sorted by artist in alphabetical order.).

Claim 3:
The combination of Ostojic, Vronay, and Williams teaches the method according to claim 1, further comprising scrolling through the list by the first operator action (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist).).

Claim 4:
The combination of Ostojic, Vronay, and Williams teaches the method according to claim 1, wherein the list entries of the portion of the list are displayed in a one-dimensional line on the display area (see Paragraph 0075, Lines 3-4 – Ostojic discloses this limitation in that each panel having a list may be configured in one-dimension.)
The combination of Ostojic and Vronay fails to expressly teach the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line, and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line.
Williams teaches the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line (see Paragraph 0027, Lines 2-8 – Williams teaches this limitation in that as a user provides directional inputs to the device in a first direction/dimension (e.g., the horizontal direction), icons scroll in the direction of the movement.) , and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line (see Paragraph 0027, Lines 8-10 -- Williams teaches this limitation in that directional inputs in another direction (e.g., the vertical direction) can then be used to activate other features associated with the object.).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line, and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line for the purpose of providing other functions or features associated with an object aside from scrolling through a list (see Paragraph 0015, Lines 7-10).

Claim 7:
Ostojic discloses the device for displaying information, comprising: 
a display device having a display area (see Figure 7 – Ostojic discloses this limitation in that the display area displays a portion of the media list.); 
a memory adapted to store a list that includes a plurality of list entries, a portion of the list displayable on the display area (see Paragraph 0047 – Ostojic discloses this limitation in that the entertainment server includes a processor and a memory. Further, see Figure 7 – Ostojic discloses this limitation in that the display area displays a portion of the media list.); and 
an operating device operable by a user to change the displayed portion of the list (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist).) by a first operator action (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist.), the entries of the list being run through consecutively in response to the first operator action (see Paragraph 0067, Lines 4-7 – Ostojic discloses this limitation in that each of the songs which are available on an album may be selected through vertical navigation.); and
the operating device operable by the user by a second operator action including steering a movement of a list entry in a second direction different from the first direction (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, to move the entire body of the list, the user navigates left/right.), in response to the second operator action multiple list entries are skipped to reach a first list entry that is not included in the displayed portion of the list entries displayed while performing the second operator action (see Paragraph 0067, Lines 2-4 – Ostojic discloses this limitation in that a media UI configured as a music library enables a user to navigate through a collection of songs using left/right navigation.  Also see Paragraph 0067, Lines 4-7 – Ostojic discloses this limitation in that the media UI provides global navigation between artists horizontally such that a user may move through the entire body of artists using left/right navigation.). 
Ostojic fails to expressly disclose:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action;
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction;
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action; and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action.
Vronay teaches:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action (see Paragraph 0038 – Vronay teaches this limitation in that the user may spin the carousel until a single bin having desired information is displayed in the front (foreground) of the carousel.);
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction (see Paragraph 0083 – Vronay teaches this limitation in that a user may use a mouse when and/or arrow keys to trigger a step spin, in which the user spins the carousel one bin at a time, clockwise or counter-clockwise.);
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action (see Paragraphs 0079 and 0083 – Vronay teaches this limitation in that performing a step spin causes the adjacent bin to be relocated to the front (foreground) of the carousel.); and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action (see Figure 3 and Paragraph 0079-0081 – Vronay teaches this limitation in that by selecting a bin, the carousel will rotate to display said selection in the foreground position of the carousel. In some cases, bins may be consolidated into a “clipping area” in which the bins are in the background and are hidden from view. By selection of the clipping area, the bins previously hidden may be displayed may be displayed in the foreground position of the carousel.).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the device, disclosed in Ostojic, to include:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action;
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction;
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action; and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action
for the purpose of manipulating large amounts of items in a limited display area (see Paragraph 0008). Further, Ostojic and Vronay are both concerned with graphical manipulation of collections of items.
The combination of Ostojic and Vronay fails to expressly teach wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area, and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed.
Williams teaches wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area (see Paragraph 0026 – Williams teaches this limitation in that the user may provide directional inputs in the form of gestures (e.g., movement of a finger or stylus with respect to a touchpad or touch screen).), and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed (see Paragraph 0015, Lines 5-10 -- Williams teaches this limitation in that pressing/selecting the icon may have the typical result of tuning the channel for display to the user.  Additionally, however, directional movements (e.g., upward or downward inputs applied to the directional input device) may be applied).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area, and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed for the purpose of providing other functions or features associated with an object (see Paragraph 0015, Lines 7-10).

Claim 8:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 7. The combination of Ostojic and Vronay fails to expressly teach wherein the operating device includes an input device having a touch- sensitive surface.
Williams teaches wherein the operating device includes an input device having a touch- sensitive surface (see Paragraph 0026 – Williams teaches this limitation in that the user may provide directional inputs in the form of gestures (e.g., movement of a finger or stylus with respect to a touchpad or touch screen).).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include wherein the operating device includes an input device having a touch- sensitive surface for the purpose of providing other functions or features associated with an object (see Paragraph 0015, Lines 7-10).

Claim 10:
The combination of Ostojic, Vronay, and Williams teaches the method according to claim 7, wherein the list entries of the portion of the list are displayed in a one- dimensional line on the display area (see Paragraph 0075, Lines 3-4 – Ostojic discloses this limitation in that each panel having a list may be configured in one-dimension.)
The combination of Ostojic and Vronay fails to expressly teach the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line, and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line.
Williams teaches the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line (see Paragraph 0027, Lines 2-8 – Williams teaches this limitation in that as a user provides directional inputs to the device in a first direction/dimension (e.g., the horizontal direction), icons scroll in the direction of the movement.) , and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line (see Paragraph 0027, Lines 8-10 -- Williams teaches this limitation in that directional inputs in another direction (e.g., the vertical direction) can then be used to activate other features associated with the object.).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line, and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line for the purpose of providing other functions or features associated with an object aside from scrolling through a list (see Paragraph 0015, Lines 7-10). 

Claim 12:
As indicated in the above rejection, the combination of Ostojic, Vronay and Williams teaches every limitation of claim 1. Ostojic fails to expressly teach wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action.
Vronay teaches wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action (see Paragraph 0029 – Vronay teaches this limitation in that a carousel may be utilized to display a variety of items while optimizing use of a display area. Also see Figure 2 – Vronay teaches this limitation in that items displayed in the “front” of the carousel are displayed larger than items displayed in the “back” of the carousel, to create a perspective effect.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, disclosed in Ostojic, to include:
wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action 
for the purpose of manipulating large amounts of items in a limited display area (see Paragraph 0008). Further, Ostojic and Vronay are both concerned with graphical manipulation of collections of items.

Claim 15:
As indicated in the above rejection, the combination of Ostojic, Vronay and Williams teaches every limitation of claim 1. Ostojic fails to expressly teach:
wherein a total rotational angle of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective is determined using an input from an input device, and wherein only discrete rotational angles corresponding to a carousel-like rotation of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective are selectable by the input device.
Vronay teaches:
wherein a total rotational angle of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective is determined using an input from an input device (see Figure 3—Vronay teaches this limitation in that the bins (selectable objects) are presented in a perspective-view carousel.),and
wherein only discrete rotational angles corresponding to a carousel-like rotation of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective are selectable by the input device (see Paragraphs 0056-0058 and Figures 8-10 – Vronay teaches this limitation in that the bins (selectable objects) are spaced at determined locations along the virtual ring by dividing the total rotational angle, such that the user may navigate to each bin by gesturing rotate the carousel a specific amount.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, disclosed in Ostojic, to include:
wherein a total rotational angle of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective is determined using an input from an input device, and wherein only discrete rotational angles corresponding to a carousel-like rotation of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective are selectable by the input device
for the purpose of manipulating large amounts of items in a limited display area (see Paragraph 0008). Further, Ostojic and Vronay are both concerned with graphical manipulation of collections of items.

Claims 5, 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ostojic, Vronay, and Williams further in view of Usuda et al., U.S. Patent Number 7,225,101 B1.

Claim 5:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 1. The combination fails to expressly teach wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space.
Usuda teaches wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space (see Column 6, Lines 34-37 – Usuda teaches this limitation in that an acceleration detecting device, for example, an acceleration sensor or the like, can determine the velocity by integrating the data obtained at a given time width.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space for the purpose of determining the amount of scrolling on the screen that should take place (see Column 6, Lines 40-41).
	
Claim 9:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 7. The combination fails to expressly teach wherein the device includes an acceleration sensor adapted to detect an acceleration of the display area in space.
Usuda teaches wherein the device includes an acceleration sensor adapted to detect an acceleration of the display area in space (see Column 6, Lines 34-37 – Usuda teaches this limitation in that an acceleration detecting device, for example, an acceleration sensor or the like, can determine the velocity by integrating the data obtained at a given time width.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include wherein the device includes an acceleration sensor adapted to detect an acceleration of the display area in space for the purpose of determining the amount of scrolling on the screen that should take place (see Column 6, Lines 40-41).

Claim 11:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 7. The combination fails to expressly teach wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space.
Usuda teaches wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space (see Column 6, Lines 34-37 – Usuda teaches this limitation in that an acceleration detecting device, for example, an acceleration sensor or the like, can determine the velocity by integrating the data obtained at a given time width.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space for the purpose of determining the amount of scrolling on the screen that should take place (see Column 6, Lines 40-41).

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ostojic, Vronay, and Williams further in view of Cat et al., U.S. Patent Publication Number 2008/0243373 A1.

Claim 13:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 6. Vronay further teaches:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action (see Paragraph 0038 – Vronay teaches this limitation in that the user may spin the carousel until a single bin having desired information is displayed in the front (foreground) of the carousel.).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, disclosed in Ostojic, to include:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action
for the purpose of manipulating large amounts of items in a limited display area (see Paragraph 0008). Further, Ostojic and Vronay are both concerned with graphical manipulation of collections of items.
The combination fails to expressly teach:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action based on a vehicle speed.
Cat teaches:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action based on a vehicle speed (see Paragraph 0031 – Cat teaches this limitation in that a vehicle speed is calculated, and if the speed is above a threshold speed, the display functionality may be disabled.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action based on a vehicle speed 
for the purpose of ensuring that the operator of the vehicle does not have attention taken away from operating the vehicle (see Paragraph 0005).


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ostojic, Vronay, and Williams further in view of Hotelling et al., U.S. Patent Publication Number 2006/0026521.

Claim 14:
As indicated in the above rejection, the combination of Ostojic, Vronay and Williams teaches every limitation of claim 1. The combination fails to expressly teach:
wherein a rotational speed of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective decreases during the rotation of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective.
Hotelling teaches:
wherein a rotational speed of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective decreases during the rotation of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective (see Paragraph 0120 – Hotelling teaches this limitation in that a user may input a gesture that initiates scrolling at a given speed, and the motion may continue in accordance with an inertia GUI method that slows the motion over time.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include:
wherein a rotational speed of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective decreases during the rotation of the displayed list entries on the at least one of the virtual ring or the virtual ring section shown in perspective
for the purpose of maintaining inertia characteristics within a GUI environment (see Paragraph 0119). Further, Ostojic and Hotelling are both concerned with graphical manipulation of collections of items.

Response to Arguments
	In the Remarks dated 07 April 2022, Applicant argues that objections to claims 1 and 7 should be withdrawn as the issues have been remedied (see Remarks, Section III, Page 6). The Examiner disagrees and urges Applicant to review the objections above for further details. 

Further, Applicant argues that the combination of Ostojic, Vronay, and Williams fails to teach the newly added limitations, rendering the independent claims allowable (see Remarks, Section IV, Pages 6-8). 
	Examiner disagrees.
	Per the updated rejection of claims 1 and 7 above, Examiner maintains that the combination of Ostojic, Vronay, and Williams teaches every limitation of the independent claims, including the newly added limitations. Examiner notes that the claims in this application have been given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, which includes broadly interpreting “a particular time interval” as the short time interval required to move a selectable item along a carousel, as exhibited in the rejections under Vronay and Williams, above.  
Thus, the Examiner maintains the rejection of claims 1 and 7 under the combination of Ostojic, Vronay, and Williams. 

Finally, Applicant also argues that the combination of Ostojic, Vronay, and Williams fails to teach the newly added claims 14 and 15. (see Remarks, Section V, Pages 8-9).
Examiner disagrees.
	Per the rejection of claim 13 above, Examiner maintains that the combination of Ostojic, Vronay, Williams teaches every limitation of claim 15. Examiner notes that this argument regarding claim 15 is moot in light of the current rejection of claim 15, specifically newly cited reference Hotelling et al., U.S. 2006/0026521 A1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rose et al., U.S. Patent Publication Number 2013/0254308 A1, teaches using a carousel to display content items to a user, from which a user may click or mouse over to interact with the content items (see Paragraph 0023 and Table 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ashley M Fortino/              Examiner, Art Unit 2143          

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143